UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1928


MICHAEL J. SINDRAM,

                Plaintiff – Appellant,

          v.

DOUGLAS B. ROBELEN, State Actor,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-01082-GBL-IDD)


Submitted:   November 18, 2010               Decided:   November 24, 2010


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael J. Sindram appeals the district court’s order

denying    as   frivolous     his   motion    seeking    leave   to    proceed   in

forma pauperis on appeal in No. 10-1374.                The denial of in forma

pauperis status is immediately appealable.                   Roberts v. United

States Dist. Ct., 339 U.S. 844, 845 (1950) (per curiam).                         We

have reviewed the record and conclude the appeal is frivolous.

Accordingly,     we    deny   leave   to     proceed    in   forma    pauperis   on

appeal and dismiss the appeal for the reasons stated by the

district court.        See Sindram v. Robelen, No. 1:09-cv-01082-GBL-

IDD (E.D. Va. filed July 14, 2010 & entered July 15, 2010).                      We

dispense    with      oral    argument     because     the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                         2